Citation Nr: 1536152	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  11-33 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine with facet syndrome, to include a claim for a separate initial evaluation for radiculopathy affecting both lower extremities.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The Veteran served on active duty from June 1985 to March 1988 and from October 2004 to December 2005, with additional National Guard service.

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The RO granted service connection for lumbar spine degenerative joint disease and assigned a 10 percent rating.  

In October 2014, the Board remanded the appeal so that a requested hearing before the Board could be conducted.  The Veteran testified before the undersigned at a June 2015 Videoconference hearing.  A transcript of that hearing is associated with the Veteran's electronic file.  

In a letter received by VA in June 2015, the Veteran's representative resubmitted a claim for service connection for a psychiatric disability as secondary to the Veteran's service-connected back disability.  The Veteran's representative requested an update on the status of this claim.  

The claims file before the Board reveals no indication that the RO has addressed a claim for service connection for a psychiatric disability.  

The issue of entitlement to service connection for a psychiatric disability as secondary to a service-connected back disability has been formally raised by the Veteran in a statement dated in January 2012, date-stamped as received by VA in that same month.  The claim for service connection for a psychiatric disability has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Its October 2014 remand, the Board referred a request to reopen claims for service connection for left and right knee disabilities to the AOJ.  The electronic record before the Board reflects that no additional rating decision has been issued since the October 2014 Remand.  The Board again refers the claim to the AOJ for appropriate action.

The Veteran's claims file is now wholly electronic.

The Veteran has submitted relevant additional evidence since the AOJ issued the statement of the case (SOC).  VA regulations require that pertinent evidence submitted by an appellant must be referred to the AOJ for review and preparation of a supplemental SOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2015).  The Veteran, with the assistance of his representative, has waived his right to review by the AOJ prior to a Board decision.  Appellate review may proceed.

The claim for a rating in excess of 10 percent for degenerative joint disease of the lumbar spine with facet syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

VA and private medical opinions concur that the Veteran has impairment of one or more nerves affecting the lower extremities bilaterally, so the preponderance of the evidence supports the Veteran's contention that he is entitled to a separate evaluation for radiculopathy or analogous disability affecting each lower extremity.


CONCLUSION OF LAW

The criteria for a separate initial evaluation for radiculopathy of the right lower extremity and a separate initial evaluation for radiculopathy of the left lower extremity, in addition to the compensable evaluation currently assigned for degenerative joint disease of the lumbar spine, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 4.124a, Diagnostic Code 8599-8520 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran initially sought service connection for a back disability in February 2009.  By a rating decision issued in 2010, the Veteran's claim for service connection for a back disability was granted, effective as of the date of his claim.  The Veteran has disagreed with the initial rating assigned for impairment due to back disability, and, in part, contends that his back disability results not only in pain and limitation of motion of the spine, but also results in a neurologic disability, radiculopathy, which may be separately evaluated.  The Veteran contends that radiculopathy affects each of his lower extremities.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Evaluation of the same manifestations of a disability under different diagnoses, a process called "pyramiding," is to be avoided.  38 C.F.R. § 4.14.  However, where the record reflects that the appellant has multiple problems due to a service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" permitting separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id. 

The Veteran's service-connected degenerative joint disease of the spine is evaluated under the General Rating Formula for Diseases or Injuries of the Spine.  A 10 percent rating is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, or when muscle spasm, guarding, or localized tenderness does not result in either an abnormal gait or abnormal spinal contour, and in other instances not alleged in this case, such as vertebral body fracture.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  

Private treatment records dated in 2008 reflect that the Veteran complained of pain radiating down from his buttocks to his legs and reported intermittent groin pain.

On VA examination conducted in July 2009, the Veteran reported back pain, with intermittent or shooting pain down from the buttocks toward the knees.  He also reported leg and foot weakness and unsteadiness, as well as numbness and paresthesias of the legs and feet.  Examination disclosed radiation of pain down both legs from the buttocks, along with pain on motion and limitation of motion and an antalgic gait.  The VA examiner assigned a diagnosis of lumbar spine degenerative joint disease and facet syndrome. 

In a November 2009 addendum, the VA examiner noted that the Veteran had a positive Lasegue's sign.  Disc bulging with facet arthropathy and right neural foraminal narrowing was revealed on radiologic examinations.  The VA examiner recharacterized the diagnosis as degenerative disc disease, L5-S1, with radicular symptoms due to facet arthropathy, foraminal narrowing, and disc bulge. 

VA and private treatment records dated from 2010 through November 2014 reflect that the Veteran complained of constant pain in the low back, with intermittent shooting or stabbing pain radiating down the buttocks into the legs.  2010 VA treatment records reveal that the Veteran additionally complained of groin, inguinal, or scrotal pain radiating from the back.  See, e.g., May 2010 VA outpatient treatment note.  The Veteran was treated with a variety of therapies, including physical therapy, chiropractic therapy, a TENS unit, acupuncture, and injections into the spine, as well as a variety of nonnarcotic and narcotic medications. No treatment modality provided more than brief or minimal pain relief. 

The Veteran submitted an April 2014 private medical statement from J.N.F., DO.  Dr. J.N.F. noted that any movement of the Veteran's legs reproduced pain.  In a July 2014 medical statement, Dr. J.N.F noted that the Veteran had a diagnosis of degenerative disc disease of the lumbar spine, confirmed by MRI testing.  The Veteran had pain beginning at 30 degrees or less of lumbar forward flexion, and had functional limitations with twisting, bending, lifting, and walking.  Dr. J.N.F. indicated that the Veteran was only able to sit, stand, or walk for a total of 1 hour in an 8-hour day.  Dr. J.N.F. also commented that the Veteran frequently experienced pain severe enough to interfere with his attention and concentration.  Dr. J.N.F. also opined that the same symptoms had been present since 2008.

A June 2014 report from A.G.C., MD, reflects that the Veteran reported that he was unable to sit in a chair for any length of time before his feet would go numb.  The Veteran was unable to sit or stand more than 30 to 60 minutes at a time; he was unable to bend over without experiencing sudden onset of sharp pain down the buttocks and legs to at least the level of the knees.  Pain made it "a very considerable effort" for him to get out of bed.  Standing up straight would cause increased pain down both buttocks and into the legs, so he tended to hunch forward.   

Objectively, Dr. A.G.C. noted that the Veteran was uncomfortable during the examination and frequently shifted positions.  The lumbar lordosis was decreased.  Range of motion of the spine was limited.  Pain with forward flexion of the lumbar spine began at approximately 20 degrees.  Dr. A.G.C. opined that, rather than radiculopathy of the lower extremities, the Veteran had a post-traumatic plexopathy with affected several nerves to the lower extremities, particularly the femoral nerve.  

At his June 2015 Videoconference hearing, the Veteran reported that he did very little bending, lifting, or stooping at his employment, as he supervised younger individuals who performed those tasks.  He reported difficulty when his employment required him to drive for more than 30 minutes.  His report of symptoms was consistent with the symptoms described in Dr. A.G.C.'s 2014 private medical statement.  

In a July 2014 medical statement, J.N.F, D.O., noted that the Veteran had a diagnosis of degenerative disc disease of the lumbar spine, confirmed by MRI testing.  Dr. J.N.F. stated that the Veteran had pain beginning at 30 degrees or less of lumbar forward flexion, and had functional limitations with twisting, bending, lifting, and walking.  Dr. J.N.F. indicated that the Veteran should sit, stand, or walk for no more than one hour in an 8-hour period.  Dr. J.N.F noted that the Veteran frequently experienced pain severe enough to interfere with his attention and concentration.  Dr. J.N.F also opined that the same symptoms had been present since 2008.

In this case, the facts and the discussion in the rating decisions reflects that the AOJ has based the rating assigned for degenerative joint disease of the lumbar spine with facet syndrome on the Veteran's limitation of motion of the spine.  The VA examiner who conducted the July 2009 VA examination, and a November 2009 addendum, concluded that the Veteran had radiculopathy of the sciatic nerve affecting both lower extremities.  

A private provider who treated the Veteran beginning in 2008 provided a May 2014 statement that the Veteran's symptoms were essentially unchanged throughout the treatment period, although some symptoms had become more severe and none of the available therapies was effective to reduce the Veteran's pain.  

A June 2014 private medical statement discloses that the provider agrees that the Veteran has a neurologic disability affecting both lower extremities, although that provider opined that the neurological disability affected the femoral nerve as well as the sciatic nerve, and was more disabling than sciatic radiculopathy alone, because more than one nerve to each lower extremity was affected.  

The three medical opinions reflect that the Veteran has neurologic symptoms in the lower extremities which are separate from the Veteran's limitation of motion of the spine.  The providers' opinions differ primarily in the severity described for the neurologic disability in each lower extremity.  A disability rating based on the severity of the neurologic disability in each lower extremity will be assigned by the AOJ when it effectuates this decision.  The Veteran will have an opportunity (if needed) to disagree with the assigned rating after the AOJ issues the rating decision consistent with the Board's decision herein.  

Duties to Notify and Assist

The appeal for a separate initial rating for neurologic disability of the lower extremities arises from the Veteran's disagreement with the initial ratings following the grant of service connection for a back disability.  Once service connection is granted, the claim is substantiated, and additional VCAA notice is not required, because any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify has been met in this case, since service connection for a back disability, to include neurologic disability, has been granted.  Moreoever, the Veteran is represented, further reducing the possibility that a notice deficiency could be prejudicial to the Veteran.  The Veteran and his representative have not alleged any notice deficiency as to the issue addressed in this decision.

The Veteran's contention that he is entitled to separate evaluation of the lower extremity neurologic disabilities is granted in this decision, which is favorable to the Veteran.  The contentions which are not addressed in this Decision are addressed in the Remand below, so there is no prejudice to the Veteran from issuance of this decision.  Thus, it would be adverse to the Veteran's interests to fail to issue the Decision above.  

VA treatment records and an examination report are associated with the claims file.  Private records have been submitted and associated with the claims file.  The Veteran testified before the Board in June 2015 by videoconference.  Governing regulations require the Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the 2015 hearing, the VLJ identified the issues on appeal.  The Veteran provided testimony directed to the elements required to substantiate the claim.  The Veteran's representative agreed to re-submit identified private and VA records to assist the ALJ to verify that all identified records were associated with the claims file, and those submissions were made.  The issues were "explained . . . in terms of the scope of the claim for benefits," and "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  

The VLJ discussed whether an inferred claim had been raised for a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran testified, consistent with the evidence of record, that he remains employed at a substantially gainful salary.  The Veteran's testimony demonstrated his understanding that Rice is inapplicable in this case.  

As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  Appellate review may proceed without prejudice to the Veteran.

The prior Remand directed that the Veteran be afforded an opportunity to testify before the Board.  The requested hearing was conducted, and the transcript is of record.  There has been substantial compliance with the Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this issue.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

A separate initial evaluation for radiculopathy of the right lower extremity and a separate initial evaluation for radiculopathy of the left lower extremity is granted, subject to law and regulations governing the effective date of an award of compensation. 


REMAND

The Veteran submitted the claim underlying this appeal in February 2009.  The Veteran has been afforded one VA examination, in 2009.  The medical evidence of record and the Veteran's testimony reflect that the severity of pain and functional limitations due to the Veteran's service-connected back disability has increased in the nearly 7 years that have elapsed since that examination.  Further development of the medical evidence, to include contemporaneous VA examination, is required.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994)

Accordingly, the case is REMANDED for the following action:

1.  Associate VA treatment records since the Veteran's June 2015 hearing before the Board with the electronic claims file.

2.  Ask the Veteran to identify any relevant private (non-VA) and VA clinical treatment since July 2014, the date of the most recent private medical evidence of record.  

3.  Afford the Veteran an opportunity to submit or identify non-clinical records, such as employment records and statements of fellow employees, that might be relevant to show an increased severity of symptoms.  

4.  When the development directed above has been accomplished, afford the Veteran VA examination of the back disability.  The examiner should review the claims folder, including the Veteran's statements and testimony and the VA and private clinical records.  The examiner should discuss the Veteran's account of the severity of his symptoms during the period from February 2009 to the present.  Any necessary diagnostic examination should be conducted.

The examiner should then specifically address the following: 

	(i).  Identify the current symptoms of the back disability.  

(ii).  Compare the current symptoms of back disability to the symptoms manifested at the 2009 VA examination.
 
(iii)  Identify changes in the symptoms, and changes in the severity of symptoms, during the period from February 2009 to the present. 
	
(iv)  Describe fluctuations (either increase or decrease) in severity of the disability during this period (February 2009 to the present), identify the month/year of the fluctuation (if any), and describe the clinical or lay evidence of the changes in symptoms. 

If there was more than one period of increased or decreased severity of the of service-connected bilateral pes planus disability, identify and describe separately the increased or decreased symptoms of each period of differing severity.  

To the extent that the dates of increased or decreased back disability cannot be determined without speculation, the examiner shall discuss why a nonspeculative opinion cannot be rendered (unavailability of information, the limits of current medical knowledge, or some other reason).  A citation for or copy of any medical literature referenced should be provided. 

5.  Review the additional evidence obtained on Remand.  Readjudicate the claim on the merits.  If any benefit sought on appeal remains denied, the Veteran, and his representative, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


